Appellant was convicted of murder and his punishment assessed at twenty-five years confinement in the penitentiary.
There is no statement of facts with the record. What may have been intended as the basis for a statement of facts is found with the record. It is signed by no one, — not even a stenographer, by the attorneys for neither side, nor by the presiding judge. Hence, it can not be considered as a statement of facts.
There are only two bills of exception in the record. One is to the court's overruling the application for a second continuance. This can not be reviewed in the absence of a statement of facts. The other bill is to the court's refusing to sustain his challenge of a certain juror. This, even if we could consider it in the absence of a statement of facts, shows no error in the court's ruling.
The judgment is, therefore, affirmed.
Affirmed.